Cohalan and Margett, JJ., dissent and vote to reverse the judgment and order a new trial, with the following memorandum:
Prior to the trial the defendant was notified that the People intended to introduce an admission allegedly made by the defendant to the arresting officer. At a suppression hearing this admission, "F_ it, I did it”, was held admissible as a spontaneous declaration. Two months later, at the trial, a detective who indicated that he was present at the arrest, testified that the defendant stated, in the presence of the detective and the arresting officer, "All right, I threw him out the window.” The defendant was not given any notice prior to the trial that the People intended to introduce this statement. The defendant’s trial counsel failed to object to the introduction of this statement. In the interest of justice, we have reviewed the defendant’s argument with regard to that statement (see CPL 470.15, subd 6, par [a]). We hold that the failure to inform the defendant of the People’s intent to introduce the latter admission was a violation of the statutory mandate of CPL 710.30 (subd 1) and, under the facts of this case, warrants a reversal of the judgment of conviction and a new trial. We have considered the other arguments raised by the defendant, and find them to be without merit.